FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                    July 25, 2011
                     UNITED STATES COURT OF APPEALSElisabeth A. Shumaker
                                                                    Clerk of Court
                            FOR THE TENTH CIRCUIT


    DUANE K. BARBER,

                Plaintiff-Appellant,

    v.                                                  No. 10-5134
                                              (D.C. No. 4:09-CV-00226-TLW)
    MICHAEL J. ASTRUE, Commissioner                     (N.D. Okla.)
    of the Social Security Administration,

                Defendant-Appellee.


                             ORDER AND JUDGMENT *


Before TYMKOVICH and BALDOCK, Circuit Judges, BRORBY, Senior
Circuit Judge.


         Duane K. Barber appeals the Commissioner’s denial of benefits, claiming

an Administrative Law Judge (ALJ) failed to (1) properly consider his medical

source evidence; (2) include all his impairments in a hypothetical question posed

to a Vocational Expert (VE); and (3) properly assess his credibility. We exercise

jurisdiction under 28 U.S.C. § 1291 and 42 U.S.C. § 405(g) and affirm.


*
       After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
                                          I

      Mr. Barber claimed he was disabled by schizophrenia or schizoaffective

disorder, borderline-intellectual functioning, antisocial-personality disorder,

attention-deficit disorder, oppositional-defiant disorder, depression, anxiety, and

bipolar disorder. His appellate brief describes an individual who surrendered to

aggressive impulses: As an adolescent, he threatened a teacher, was hospitalized

in October 2000 for anger and behavioral issues, and quit high-school. After his

alleged onset date, Mr. Barber spent time in prison for aggravated assault-and-

battery with a crowbar. He sought treatment but was dismissed from his doctor’s

practice for becoming enraged when his request for narcotics was denied. 1

      Mr. Barber eventually applied for Supplemental Security Income, but the

ALJ concluded at step five of the five-step sequential evaluation process, see

20 C.F.R. § 416.920; Wall v. Astrue, 561 F.3d 1048, 1052 (10th Cir. 2009)

(explaining the five-step process), that he was not disabled. The ALJ reasoned

that Mr. Barber possessed the residual functional capacity (RFC) to perform the

full range of work at all exertional levels, although he was limited to simple,

repetitive tasks in a habituated and object-oriented setting. The ALJ further

restricted Mr. Barber from intense interpersonal contact with coworkers and

supervisors, and all contact with the public. The Appeals Council denied review,

1
      The record suggests there was some question of drug abuse during the
relevant time period, see, e.g., Aplt. App., Vol. 2 at 114, but Mr. Barber’s claims
are not based on any alleged impairment relating to drug use.

                                         -2-
and a magistrate judge, acting on the parties’ consent, affirmed. Mr. Barber then

brought his case to this court.

                                          II

      We review the Commissioner’s decision “to determine whether the factual

findings are supported by substantial evidence in the record and whether the

correct legal standards were applied.” Bowman v. Astrue, 511 F.3d 1270, 1272

(10th Cir. 2008) (quotation omitted). In conducting our review, “[w]e consider

whether the ALJ followed the specific rules of law that must be followed in

weighing particular types of evidence . . . , but we [do] not reweigh the evidence

or substitute our judgment for the Commissioner’s.” Cowan v. Astrue, 552 F.3d

1182, 1185 (10th Cir. 2008) (quotation omitted).

      A. Medical Source Evidence

      Mr. Barber first contends the ALJ failed to properly evaluate the medical

source evidence. As we understand his argument, Mr. Barber maintains the same

step-three contention he made in the district court: that the ALJ failed to find he

satisfied a listed impairment by rejecting the opinion of Dr. Cynthia

Kampschaefer. 2 Dr. Kampschaefer, a non-treating agency physician, assessed

2
      Mr. Barber does not clearly contest the ALJ’s step-three determination on
appeal, but instead broadly (and vaguely) frames his argument in terms of the
medical source evidence in general. In the district court, however, he specifically
challenged the ALJ’s treatment of the medical source evidence in the context of
the ALJ’s step-three determination. See, e.g., Aplt. App., Vol. 1 at 19, 20. Given
the nature of his argument in the district court, we presume Mr. Barber is not
                                                                      (continued...)

                                         -3-
Mr. Barber’s mental impairments and believed he experienced moderate

limitations in his activities of daily living (ADLs); social functioning; and ability

to maintain concentration, persistence, and pace. See 20 C.F.R. § 416.920a(c).

Dr. Kampschaefer also determined that Mr. Barber experienced one or two

episodes of decompensation. See id. The ALJ agreed with Dr. Kampschaefer’s

assessment of Mr. Barber’s level of social function and concentration,

persistence, and pace, but found he had only mild limitations in his ADLs and

experienced no episodes of decompensation. Based on these latter differences of

opinion, Mr. Barber contends the ALJ rejected Dr. Kampschaefer’s opinion

without an adequate explanation.

      Mr. Barber’s contention fails because the ALJ properly explained his

findings. Initially, the ALJ explained that Mr. Barber’s mild restrictions in ADLs

were supported by a function report indicating that he kept his room clean,

enjoyed music, frequently left the house, spoke to his friends on the telephone,

and visited friends at their homes. Likewise, the ALJ explained that Mr. Barber

experienced no episodes of decompensation because his October 2000

hospitalization preceded his alleged onset date, he responded well to medication




2
 (...continued)
advancing a new argument on appeal and, accordingly, construe his argument in
the context of the ALJ’s step-three decision.

                                          -4-
after an altercation in prison, and his depression was stabilized with treatment. 3

Although the ALJ’s severity ratings differed from Dr. Kampschaefer’s opinion,

the ALJ ultimately endorsed her opinion in his final RFC assessment. Indeed,

Dr. Kampschaefer believed Mr. Barber could perform simple tasks and relate on a

superficial and incidental basis due to his problems with authority and aggression;

accordingly, the ALJ limited Mr. Barber to simple, repetitive work in a habituated

and object-oriented environment, with little or no interpersonal contact with

coworkers or the public. Under these circumstances, no further explanation was

necessary. See generally Howard v. Barnhart, 379 F.3d 945, 947 (10th Cir. 2004)

(“When the ALJ does not need to reject or weigh evidence unfavorably in order to

determine a claimant’s RFC, the need for express analysis is weakened.”). In

fact, the need for detailed analysis is particularly diminished here, because even if

the ALJ had fully adopted Dr. Kampschaefer’s assessment, her severity ratings

3
       Mr. Barber suggests the ALJ failed to consider other potential episodes of
decompensation, including the threat against his teacher, an alleged suicide
attempt in which he cut his wrists, an outburst at his doctor’s office, and his “jail
experience.” Aplt. Br. at 20. To satisfy the decompensation criterion of listings
12.05 and 12.08, Mr. Barber must have experienced “repeated episodes of
decompensation, each of extended duration,” that is, each episode of
decompensation must have lasted a minimum of two weeks. See 20 C.F.R., Pt.
404, Subpt. P, App. 1 § 12.00C(4). Nothing in the record indicates that any of
these alleged decompensation events lasted two weeks (assuming, of course, that
by “jail experience,” Mr. Barber means his actual commission of assault and
battery, rather than his incarceration, which was considered by the ALJ). Nor is
there evidence in the record concerning the medical impact of these events. And,
it appears from the record that at least one of these events—the threat against
Mr. Barber’s teacher—preceded the alleged onset date. See Aplt. App., Vol. 2 at
88. Consequently, the ALJ was not required to consider these other events.

                                          -5-
still fell short of the degree of limitation necessary to satisfy the listings’

functional criteria.

      Mr. Barber makes a related argument that the ALJ should have rejected the

report of the consultative examiner, Dr. Denise LaGrand. Dr. LaGrand noted that

Mr. Barber had a “low average” ability to adequately perform at work, cope with

work-stress, and interact with coworkers and supervisors. Aplt. App., Vol. 2 at

109. The ALJ relied on this opinion to formulate his RFC assessment, but

Mr. Barber contends Dr. LaGrand’s report is unreliable because she did not make

a final diagnosis. This argument is unavailing because Dr. Kampschaefer

diagnosed Mr. Barber with antisocial behavior. Hence, as the district court

correctly explained, there was no need for a second diagnosis. See 20 C.F.R.

§ 416.919n(d).

      B. Vocational Expert’s Hypothetical

      Mr. Barber next contends the ALJ posed an inaccurate hypothetical

question to the VE. It is well settled that the hypothetical question posed to the

VE must precisely reflect all, but only, the impairments and limitations borne out

by the record. Decker v. Chater, 86 F.3d 953, 955 (10th Cir. 1996).

Dr. Kampschaefer found marked limitations in Mr. Barber’s ability to understand,

remember, and carry out detailed instructions, as well as his ability to interact

appropriately with the general public. She determined he had moderate

limitations in his ability to accept instructions and respond to criticism from

                                           -6-
supervisors, and get along with coworkers or peers without distracting them or

exhibiting extreme behavior. Based on these restrictions, the ALJ posed the

following hypothetical question: “I would like you to limit him to doing simple

repetitive tasks in a habituated work setting, which is also object oriented, with

no intense interpersonal contact with coworkers or supervisors, and no public

contact.” Aplt. App., Vol. 2 at 185. The ALJ’s question accurately reflected

Dr. Kampschaefer’s opinion. Mr. Barber contends the limitations were excluded

from his RFC, but the record disproves his point. See id. at 16 (“The claimant is

able to do simple, repetitive work in a habituated and object oriented setting. He

is not able to have intense interpersonal contact with co-workers or supervisors

and can have no public contact.”).

      C. Credibility Analysis

      Finally, Mr. Barber contends the ALJ improperly discredited his testimony.

“Credibility determinations are peculiarly the province of the finder of fact, and

we will not upset such determinations when supported by substantial evidence.”

McGoffin v. Barnhart, 288 F.3d 1248, 1254 (10th Cir. 2002) (quotation omitted).

An ALJ’s credibility determination must be “closely and affirmatively linked to

substantial evidence and not just a conclusion in the guise of findings.” Hackett

v. Barnhart, 395 F.3d 1168, 1173 (10th Cir. 2005) (quotation omitted).




                                         -7-
      The ALJ discredited Mr. Barber’s “statements concerning the intensity,

persistence and limiting effects of [his] symptoms . . . to the extent they [were]

inconsistent with the [RFC] assessment.” Aplt. App., Vol. 2 at 17. Among other

things, the ALJ noted that Mr. Barber claimed to have trouble sleeping but had

reported sleeping better after receiving medication in prison. Mr. Barber

contends this was only a temporary improvement, and we find nothing in the

record to suggest otherwise. A prison-doctor prescribed Elavil to help Mr. Barber

sleep. The medication enabled him to sleep better, but two months later, he

reported persistent sleep problems, and his dosage was again increased.

Mr. Barber was discharged from prison on the higher dose, but nothing in the

record indicates he continued taking Elavil or was sleeping well at the time of his

hearing.

      Nonetheless, other evidence cited by the ALJ impeached Mr. Barber’s

credibility. The ALJ noted that Mr. Barber reported having low energy and an

inadequate diet to Dr. LaGrand, but he twice indicated to prison staff that he had

good energy and ate well. The ALJ also cited Mr. Barber’s prison discharge

summary, which stated he was stable on medication, but recognized this was

inconsistent with Mr. Barber’s claims of experiencing rage, depression, anger,

and anxiety. Further, the ALJ observed that although Mr. Barber claimed to

suffer from panic attacks, Dr. Darrell Mease, a treating physician, assessed only

generalized anxiety and bipolar disorder, not true panic attacks. Mr. Barber

                                          -8-
disputes this assessment, asserting Dr. Mease was uncertain whether he

experienced true panic attacks, but the doctor expressly stated that “[t]rue panic

attacks apparently do not occur.” Aplt. App., Vol. 2 at 158. The doctor then

assessed generalized anxiety and bipolar disorder, not panic attacks. In any

event, the ALJ finally noted that Mr. Barber also testified that he recently had

been fired from a job, but later stated that he stopped working. Given this

discussion, the ALJ adequately linked his credibility finding to substantial

evidence. 4

      The judgment of the district court is AFFIRMED.


                                                    Entered for the Court



                                                    Bobby R. Baldock
                                                    Circuit Judge




4
       Mr. Barber suggests the ALJ failed to properly assess the credibility of his
mother, who completed several forms for him. The ALJ discussed Mr. Barber’s
testimony, however, and observed that the answers his mother provided on the
forms were not a reliable source of Mr. Barber’s own allegations. There was no
error.

                                         -9-